370 F.3d 1252
Nancey SILVERS, Plaintiff — Appellee,v.SONY PICTURES, Entertainment Inc., Defendant — Appellant.
No. 01-56069.
United States Court of Appeals, Ninth Circuit.
June 9, 2004.

Steven Glaser, Gelfand & Glaser, Los Angeles, CA, for Plaintiff-Appellee.
Ronald S. Rauchberg, Esq., Proskauer Rose, LLP, New York, NY, Simon Block, Esq., Proskauer Rose LLP, George P. Schiavelli, Esq., Benjamin G. Shatz, Esq., Reed Smith, LLP, Los Angeles, CA, Jon A. Baumgarten, Esq., Proskauer Rose LLP, Washington, DC, for Defendant-Appellant.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.